Name: 2005/618/EC: Commission Decision of 18 August 2005 amending Directive 2002/95/EC of the European Parliament and of the Council for the purpose of establishing the maximum concentration values for certain hazardous substances in electrical and electronic equipment (notified under document number C(2005) 3143)
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  iron, steel and other metal industries;  deterioration of the environment;  chemistry;  consumption
 Date Published: 2005-08-19; 2008-12-05

 19.8.2005 EN Official Journal of the European Union L 214/65 COMMISSION DECISION of 18 August 2005 amending Directive 2002/95/EC of the European Parliament and of the Council for the purpose of establishing the maximum concentration values for certain hazardous substances in electrical and electronic equipment (notified under document number C(2005) 3143) (2005/618/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(a) thereof, Whereas: (1) Since it is evident that a total avoidance of heavy metals and brominated flame retardants is in some instances impossible to achieve, certain concentration values for lead, mercury, cadmium, hexavalent chromium, polybrominated biphenyls (PBB) or polybrominated diphenyl ethers (PBDE) in materials should be tolerated. (2) The proposed maximum concentration values are based on existing Community chemicals legislation and are considered the most appropriate to ensure a high level of protection. (3) Pursuant to Article 5(2) the Commission has consulted producers of electric and electronic equipment, recyclers, treatment operators, environmental organisations and employee and consumer associations and forwarded the comments to the Committee established by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste (2). (4) The Commission submitted the measures provided for in this Decision for vote in the Committee established under Article 18 of Directive 75/442/EEC on waste on 10 June 2004. There was no qualified majority in favour of these measures. Thus, in accordance with the procedure set out in Article 18 of Directive 75/442/EEC, a proposal for a Council Decision was submitted to Council on 23 September 2004. Since on the expiry date of the period laid down in Article 7(2) of Directive 2002/95/EC the Council had neither adopted the proposed measures nor indicated its opposition to them in accordance with Article 5(6) of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (3) the measures should be adopted by the Commission, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Directive 2002/95/EC the following note is added: For the purposes of Article 5(1)(a), a maximum concentration value of 0,1 % by weight in homogeneous materials for lead, mercury, hexavalent chromium, polybrominated biphenyls (PBB) and polybrominated diphenyl ethers (PBDE) and of 0,01 % by weight in homogeneous materials for cadmium shall be tolerated. Article 2 This Decision shall apply from 1 July 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 August 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 37, 13.2.2003, p. 19. (2) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (3) OJ L 184, 17.7.1999, p. 23.